of this appeal. Cause appearing, we

                              ORDER this appeal DISMISSED. 1



                                                     X2-42           ,J.
                                        Hardesty



                Parraguirre


                cc: Hon. Valorie J. Vega, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Quintay Liner




                      1 Becauseno remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A

 EIMEMMEMO                                  kaillaiNCM       ENUNE